[mcahillagreementredacted001.jpg]
  EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and
entered into as of the _22_day of _August_, 2020 (the “Effective Date”), by and
between: (i) PATRICK MCCAHILL, an individual currently residing at the address
set forth in Section 10 below (the “Executive”) and (ii) FEDNAT HOLDING COMPANY,
a Florida corporation with offices and place of business at the address set
forth in Section 10 below (the “Company”). All capitalized terms used but not
defined herein shall have the meanings as set forth in Appendix A hereto, which
is incorporated by reference herein. P R E L I M I N A R Y S T A T E M E N T
WHEREAS, the Company is engaged in the insurance business and desires to employ
Executive and to secure for the Company the benefit of Executive’s experience,
efforts and abilities in connection with the business of the Company, all as
provided herein; and WHEREAS, the Company has and will continue to expend
substantial resources in connection with the aforementioned endeavors; and
WHEREAS, Executive and Company desire to set forth the terms and conditions of
Executive's service to the Company as its Chief Operating Officer, among other
services, and the Company's compensation of Executive in connection therewith.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows: 1. Employment. The Company desires to continue the Executive’s
employment as, and the Executive agrees to continue his employment as, the
Company’s Chief Operating Officer. 2. Term of Employment. Executive shall serve
as the Company's Chief Operating Officer and be employed under this Agreement
for a period of two (2) years beginning on the Effective Date (the “Term”). 3.
Duties of Executive. So long as employed hereunder, Executive agrees to devote
Executive’s full business time and energy (except during periods of vacation or
personal time off as described in Section 4 or disability as described in
Section 5) to the business and affairs of the Company, to perform Executive’s
duties hereunder effectively, diligently and to the best of Executive’s ability
and to use Executive’s best efforts, skill and abilities to promote the
Company’s interests. Executive shall report to the Chief Executive Officer of
the Company. Executive’s duties shall include, but are not limited to, serving
as the Company’s Chief Operating Officer, together with such other executive
management functions for the Company as may be determined   Page 1 of 11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted002.jpg]
  by the Chief Executive Officer. Notwithstanding the foregoing, Executive may
serve on a non- profit or other board as the Company’s Chief Executive Officer
may approve. 4. Compensation. For all services to be rendered by Executive to
the Company during the Term of this Agreement, the Company agrees to compensate
Executive and Executive agrees to accept from Employer, the following
compensation: (a) Base Salary; Additional Incentive Compensation. The Company
agrees to pay Executive (i) an annual base salary as determined by the
Compensation Committee of the Company’s Board from time to time, payable
biweekly, subject to applicable withholding and other taxes and (ii) such
additional incentive compensation, as determined by the Compensation Committee
in its sole discretion. In addition, Executive shall be entitled to participate
in any annual incentive compensation plan, program and/or arrangements
applicable to the Company’s executive officers as established and modified from
time to time by the Compensation Committee in its sole discretion. (b) Medical
Insurance. So long as Executive is employed by the Company, the Company agrees
to provide medical insurance coverage for Executive and his family commensurate
with the coverage provided by the Company for other similarly situated
employees. (c) Other Benefits. Executive shall be entitled to receive such other
benefits as are provided by the Company for other similarly situated employees.
(d) Vacation/Personal Time. Executive shall be entitled to reasonable vacations
and/or personal time off during each year of the Term of this Agreement. 5.
Termination of Employment. (a) Termination by the Company for Cause. If
Executive’s employment with the Company is terminated for Cause, Executive shall
be entitled only to Executive’s base salary (as provided in Section 4(a) above)
prorated through the date of the termination of employment and Executive shall
forfeit all rights to any bonus or other incentive compensation or other
benefits that may be owed to Executive but have not been paid as of the date of
termination, except as may be otherwise provided under the applicable plan,
program or arrangement. (b) Termination by the Company without Cause prior to a
Change of Control. If during the Term of this Agreement Executive’s employment
is terminated by the Company without Cause prior to a Change of Control, then in
addition to any bonus or other incentive compensation or other benefits that may
be owed to Executive but have not been paid as of the date of termination (the
amount of any such bonus, incentive compensation or other benefits that may be
due to Executive at the time of termination is hereinafter referred to as the
“Accrued Obligations”), the Company will make a lump sum payment, no later than
ten (10) days following such termination, to Executive in an amount equal to
Executive’s annual base salary as in effect immediately prior to such
termination of employment (the "Termination Severance"). Additionally, the
Company will accelerate all unvested equity awards held by Executive at the time
of such termination and Executive shall have no less than ninety (90) days to
exercise any outstanding stock options; provided, however, in no event shall an
option be exercisable beyond its stated term.   Page 2 of 11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted003.jpg]
  (c) Death. In the event of Executive’s death, this Agreement shall
automatically terminate as of the date of such death without notice to either
party. In addition to the Accrued Obligations, the Company will make a lump sum
payment to Executive’s estate in an amount equal to the Termination Severance.
Additionally, the Company will accelerate all unvested equity awards held by
Executive at the time of such death and the personal representative of
Executive’s estate shall have no less than ninety (90) days to exercise any
outstanding stock options; provided, however, in no event shall an option be
exercisable beyond its stated term. Executive shall also be entitled to any
benefits that become due and payable pursuant to any plan, program and/or
arrangements providing life insurance or other death benefits for the Company’s
executive officers as established and modified from time to time by the
Compensation Committee in its sole discretion. (d) Disability. In the event that
Executive shall be unable to substantially perform his essential duties and
responsibilities under this Agreement, with or without reasonable accommodation,
by virtue of illness or physical or mental disability (from any cause or causes
whatsoever) in substantially the manner and to the extent required of him
hereunder prior to the commencement of such disability and Executive shall fail
to perform such duties for a period of ninety (90) or more days, whether or not
continuous, in any continuous one hundred and eighty (180) day period, then the
Company shall have the right to terminate this Agreement and Executive’s
employment with the Company as of the end of any calendar month during the
continuance of such disability upon at least fifteen (15) days' prior written
notice to Executive. Such determination shall be made by a licensed physician
mutually selected by the Company and Executive. If the parties cannot agree on a
licensed physician, each party shall select a licensed physician and the two
licensed physicians shall select a third licensed physician, who shall make such
determination for this purpose. Notwithstanding the foregoing, in the event that
the Company maintains a long-term disability policy for the benefit of Executive
(regardless of who pays the premium) the Company shall have the right to
terminate this Agreement pursuant to this Section 5(d) only if Executive is
determined to be disabled for purposes of collecting disability benefits under
such long-term disability policy. Upon termination of this Agreement for
disability, the Company will make payments to Executive in an aggregate amount
equal to the Termination Severance less any amounts paid to Executive under
Executive’s long-term disability policy, payable biweekly or otherwise in
accordance with the Company’s payroll practices. In addition to the Accrued
Obligations, the Company will accelerate all unvested equity awards held by
Executive at the time of such termination of Executive’s employment for
disability and Executive shall have no less than ninety (90) days to exercise
any outstanding stock options; provided, however, in no event shall an option be
exercisable beyond its stated term. (e) Termination by the Company without Cause
or by Executive for Good Reason Following a Change of Control. If Executive is
employed with the Company on the date on which a Change of Control occurs (the
“Change of Control Date”) and if, during the remaining Term of this Agreement
after the Change of Control Date, Executive’s employment is terminated by the
Company (or any successor or subsidiary) without Cause or by Executive for Good
Reason, then in addition to the Accrued Obligations, the Company will make a
lump sum payment to Executive in an amount equal to (i) Executive’s annual base
salary in effect immediately prior to the date of the definitive agreement for
the transaction resulting in the Change of Control, plus (ii) the average of
Executive’s incentive bonus (annual and long-term) awarded for the two (2)
fiscal years immediately preceding such termination of employment (the "Change
of Control Severance"). This payment shall be made to Executive within five (5)
days following such termination of employment. Additionally, the Company will
accelerate all unvested equity awards held by Executive at the time of such
termination and Executive shall have no less than ninety (90) days to exercise
any outstanding stock options; provided, however, in no event shall an option be
exercisable beyond its stated term. All obligations of the Company pursuant to
this   Page 3 of 11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted004.jpg]
  Agreement following a Change of Control shall be assumed by the acquirer or
successor entity of the Company. (f) Termination Within Six Months Prior to a
Change of Control. In the event that Executive is terminated by the Company
without Cause prior to a Change of Control and a Change of Control occurs within
six (6) months following such termination, then in addition to the Termination
Severance made to Executive pursuant to Section 5(b) of this Agreement,
Executive shall be entitled to an additional lump sum payment in an amount equal
to (i) the Change of Control Severance, less (ii) the Termination Severance.
Such additional payment shall be made by the acquirer or successor entity of the
Company within five (5) days following the Change of Control. In addition to the
Accrued Obligations, the Company will accelerate all unvested equity awards held
by Executive at the time of such termination and Executive shall have no less
than ninety (90) days to exercise any outstanding stock options; provided,
however, in no event shall an option be exercisable beyond its stated term. All
obligations of the Company pursuant to this Agreement following a Change of
Control shall be assumed by the acquirer or successor entity of the Company. (g)
Resignation. If Executive voluntarily resigns his employment with the Company
other than for Good Reason following a Change of Control and provides the Board
with less than sixty (60) days’ advance written notice of such resignation,
Executive’s compensation shall be reduced one (1) day for each day the advance
notice is less than sixty (60) days. Such reduction shall be offset against any
amounts due to Executive from the Company; provided, however, if the   Page 4 of
11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted005.jpg]
  amount due to Executive is less than the amount of such reduction, Executive
agrees to reimburse the Company for the difference. In addition, Executive shall
forfeit all rights to any bonus or other incentive compensation or other
benefits that may be owed to Executive but have not been paid as of the date of
resignation, except as may be otherwise provided under the applicable plan,
program or arrangement. 6. Restrictive Covenants. Executive recognizes,
acknowledges and agrees his covenants and obligations contained in his
Confidential Information, Non-Solicitation and Non-Competition Agreement with
the Company dated as of 22 of _August__, 2020 (the "Restrictive Covenant
Agreement"), which are in full force and effect and will continue to apply
throughout the Term of this Agreement and thereafter as provided in the
Restrictive Covenant Agreement. For avoidance of doubt, Executive recognizes,
acknowledges and agrees that all payments and benefits described in Section 5
(other than the Accrued Obligations) are made in consideration of Executive's
execution and continuous compliance with the Restrictive Covenant Agreement. 7.
Confidentiality Agreement. Executive recognizes, acknowledges and agrees that
the documents, lists, files, records, data and other information developed and
acquired by the Company, including all information developed and acquired by
Executive in the course of Executive’s employment with the Company as it may
exist from time to time, are considered confidential, and include, but are not
limited to, all information relating to the Company’s projects, proposed
projects or applications, whether existing in tangible paper form or in
electronic form, whether stored on CDs, tape, cloud or other electronic storage
formats (collectively, “Confidential Information”). (a) Prohibited Acts.
Executive understands and agrees that all such Confidential Information is to be
preserved and protected, is not to be disclosed or made available, directly or
indirectly, to third persons for purposes unrelated to the objectives of the
Company, without prior authorization of an executive officer of the Company, and
is not to be used, directly or indirectly, for any purpose unrelated to the
objectives of the Company without prior written authorization of an executive
officer of the Company. (b) Continuing Obligations. Executive understands and
agrees that Executive’s obligations under this Agreement, specifically including
the obligations to preserve and protect and not to disclose (or make available
to third persons) or use for purposes unrelated to the objectives of the
Company, without prior written authorization of an executive officer of the
Company, Confidential Information, continue indefinitely and do not, under any
circumstances or for any reason (specifically including wrongful discharge),
cease upon termination of employment; and that, in the event of termination of
Executive’s employment for any reason (specifically including wrongful
discharge), such Confidential Information shall remain the sole property of the
Company and shall be left in its entirety in the undisputed possession and
control of the Company after such termination. 8. Enforcement of Covenants. In
addition to all other remedies available at law or in equity, the covenants
contained in Sections 6 and 7 hereof shall be enforceable by decree of specific
performance and/or injunctive relief and shall be construed as separate
covenants covering competition in the geographical territory set forth, and if
any court shall finally determine that the restraints provided for therein are
too broad as to the area, activity or time covered, then the area,   Page 5 of
11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted006.jpg]
  activity or time covered, as the case may be, may be reduced by such court to
whatever extent the court deems reasonable and such covenants shall be enforced
as to such reduced area, activity or time. 9. Applicability of Clawback Policy.
Notwithstanding anything in this Agreement to the contrary, payment of all
amounts due and payable under this Agreement shall be subject to the Company’s
Clawback Policy as may be in effect from time to time. 10. Notices. All notices,
demands and other communications that may or are required to be given to or made
by either party to the other in connection with this Agreement shall be in
writing, shall be given by hand delivery, by overnight delivery through a
nationally recognized delivery service, or by U. S. certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed to have
been given or made when received by the addressee, addressed to the respective
parties as follows: If to Executive: PATRICK MCCAHILL 7431 N Cypresshead Drive,
Parkland, FL 33067 If to Company: FEDNAT HOLDING COMPANY 14050 N.W. 14th Street,
Suite 180 Sunrise, Florida 33323 Attn: Corporate Secretary 11. Miscellaneous.
(a) This Agreement has been executed in and shall be governed and construed in
accordance with the laws of the State of Florida. (b) Unless otherwise provided
herein, all rights, powers, and privileges conferred hereunder upon the parties
shall be cumulative and not restrictive of those given by law. (c) No failure of
any party hereto to exercise any power given such party hereunder or to insist
upon strict compliance by the other party with its obligations hereunder, and no
customary practice of the parties at variance with the terms hereof, shall
constitute a waiver of a party’s right to demand exact compliance with the terms
hereof. (d) Time is of the essence in complying with the terms, conditions and
provisions of this Agreement. (e) This Agreement and the Restrictive Covenant
Agreement contain the entire agreement of the parties hereto pertaining to the
subject matter hereof, and no representations, inducements, promises or
agreements between the parties not contained herein shall be of any force or
effect. (f) This Agreement is binding upon and shall inure to the benefit of the
Company, its successors and assigns and Executive and his respective heirs,
personal representatives, successors and assigns.   Page 6 of 11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted007.jpg]
  (g) Any amendment to this Agreement shall not be binding upon the parties to
this Agreement unless such amendment is in writing and due executed by all the
parties hereto. (h) In the event any litigation or controversy arises out of or
in connection with this Agreement between the parties hereto, the prevailing
party in such litigation or controversy shall be entitled to recover from the
other party or parties all reasonable attorney’s fees, expenses and suit costs,
including those associated with any appellate or post-judgment collection
proceeding. 12. Section 409A Compliance. (a) General. It is the intention of
both the Company and Executive that the benefits and rights to which Executive
is entitled pursuant to this Agreement comply with Code Section 409A, to the
extent that the requirements of Code Section 409A are applicable thereto, and
the provisions of this Agreement shall be construed in a manner consistent with
that intention. If Executive or the Company believes, at any time, that any such
benefit or right that is subject to Code Section 409A does not so comply, it
shall promptly advise the other and shall negotiate reasonably and in good faith
to amend the terms of such benefits and rights such that they comply with Code
Section 409A (with the most limited possible economic effect on Executive and on
the Company). (b) Distributions on Account of Separation from Service. To the
extent required to comply with Code Section 409A, for purposes of determining
the timing of payment of any amount or benefit required to be paid under this
Agreement on account of termination of Executive’s service (or any other similar
term), any reference to termination of employment or similar terms shall be
defined as a "separation from service" with respect to Executive within the
meaning of Code Section 409A. Further, notwithstanding anything in this
Agreement to the contrary, all severance payments payable under this Agreement
shall be paid to Executive no later than the last day of the second calendar
year following the calendar year in which occurs the date of Executive’s
termination of employment. (c) No Acceleration of Payments. Neither the Company
nor Executive, individually or in combination, may accelerate any payment or
benefit that is subject to Code Section 409A, except in compliance with Code
Section 409A and the provisions of this Agreement, and no amount that is subject
to Code Section 409A shall be paid prior to the earliest date on which it may be
paid without violating Code Section 409A. (d) Six Month Delay for Specified
Employees, Establishment of Rabbi Trust. In the event that Executive is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then the Company and Executive shall cooperate in good
faith to undertake any actions that would cause such payment or benefit not to
constitute deferred compensation under Code Section 409A. In the event that,
following such efforts, the Company determines (after consultation with its
counsel and tax advisors) that such payment or benefit is still subject to the
six (6) month delay requirement described in Code Section 409A(2)(b) in order
for such payment or benefit to comply with the requirements of Code Section
409A, then no such payment or benefit shall be made before the date that is six
(6) months after Executive’s “separation from service” (as described in Code
Section 409A) (or, if earlier, the date of Executive’s death). Any payment or  
Page 7 of 11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted008.jpg]
  benefit delayed by reason of the prior sentence (the “Delayed Payment”) shall
be paid out or provided in a single lump sum at the end of such required delay
period in order to catch up to the original payment schedule. Notwithstanding
anything in this Agreement to the contrary, if a Change of Control occurs prior
to Executive receiving the Delayed Payment, the Company shall establish and fund
a "rabbi trust" in substantially the form described in IRS Rev. Proc. 92-64 in
an amount of money that is at all times at least equal to the amount of any
payment or benefit being delayed. The Company shall be required to establish and
fund such "rabbi trust" within seven (7) days following the later of (i) the
date Executive becomes entitled to the Delayed Payment or (ii) the occurrence of
such Change of Control and such trust shall be established with a nationally
recognized banking institution with experience in serving as trustee for such
matters and pursuant to such documentation as recommended by outside counsel to
the Company. (e) Treatment of Each Installment as a Separate Payment. For
purposes of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which Executive is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. (f)
Reimbursements. Payments with respect to reimbursements of expenses or benefits
or provision of fringe or other in-kind benefits that are not otherwise exempt
from Code Section 409A shall be made on or before the last day of the calendar
year following the calendar year in which the relevant expense or benefit is
incurred. The amount of expenses or benefits eligible for reimbursement, payment
or provision during a calendar year shall not affect the expenses or benefits
eligible for reimbursement, payment or provision in any other calendar year. 13.
Golden Parachute Payments. In the event that any payment made to Executive under
this Agreement (a "Payment"), either alone or together with other "parachute
payments" (as defined in Section 280G(b)(2)(A) of the Code), would constitute an
"excess parachute payment" (as defined in Section 280G(b)(1) of the Code), such
Payment shall be reduced to the largest amount as will result in no portion of
the Payment being subject to the excise tax imposed by Section 4999 of the Code
(the "Reduced Payment"), provided, however, no reduction to the Payment shall
occur if the Payment, less any excise tax that would be imposed on such payment
pursuant to Section 4999 of the Code, would be greater than the Reduced Payment.
[SIGNATURES ON FOLLOWING PAGE]   Page 8 of 11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted009.jpg]
  IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement
to be executed effective as of the Effective Date. EXECUTIVE: /s/ Patrick
McCahill PATRICK MCCAHILL FEDNAT HOLDING COMPANY a Florida corporation By: /s/
Michael Braun Name: Michael H. Braun Title: Chief Executive Officer   Page 9 of
11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted010.jpg]
  APPENDIX A DEFINITIONS “Board” shall mean the Board of Directors of FedNat
Holding Company. “Cause” shall mean that: (i) there has been a good faith
determination by the Board that Executive has willfully refused or grossly
neglected to perform the duties reasonably assigned to him by the Chief
Executive Officer, with notice and an opportunity to cure; (ii) Executive shall
have committed a material breach of any term or condition of this Agreement;
(iii) Executive shall have continued to fail to comply with the written policies
and procedures of the Company, as may be in effect from time to time; or (iv)
Executive is convicted during the Term of this Agreement of a felony involving
moral turpitude. Prior to terminating Executive for Cause under clauses (i),
(ii) or (iii) above, the Company shall provide Executive with at least ten (10)
days’ written notice of the breach and an opportunity to cure the breach. If
Executive does not cure the breach during this period to the satisfaction of the
Chief Executive Officer, in his reasonable discretion, the Company may terminate
Executive for Cause. If Executive is terminated under clause (iv) above, his
termination will be immediate upon the date of the conviction and no written
notice is required by the Company. “Change of Control” shall be deemed to have
taken place if: (1) any person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the owner
or beneficial owner of Company securities, after the date of this Agreement,
having 50% or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of an issuance of securities initiated by the
Company, or open market purchases approved by the Board, as long as the majority
of the Board approving the purchases is the majority at the time the purchases
are made), or (2) the persons who were directors of the Company before such
transactions shall cease to constitute a majority of the Board, or any successor
to the Company, as the direct or indirect result of or in connection with, any
cash tender or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
unless it constitutes a “change in control event” within the meaning of Section
1.409A-3(i)(5) of the Treasury Regulations promulgated under Section 409A.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act, as
amended, and the regulations promulgated thereunder.   Page 10 of 11



--------------------------------------------------------------------------------



 
[mcahillagreementredacted011.jpg]
  "Code" shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder. "Code Section 409A" shall mean Section 409A
of the Code and its implementing regulations and guidance. "Good Reason" shall
mean the occurrence of one of the following conditions: (1) a material reduction
in Executive's base compensation; (2) a material reduction in the overall
benefits package available to Executive as compared to Executive’s benefits
package in effect immediately prior to the date of the definitive agreement for
the transaction resulting in the Change of Control; (3) a material diminution in
Executive's authority, duties, or responsibilities, including a requirement that
Executive report to a corporate officer or employee instead of reporting
directly to the Board; (4) a material diminution in the budget over which
Executive retains authority; (5) a change of more than 15 miles in the
geographic location at which Executive must perform the services; or (6) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. Notwithstanding the foregoing, Executive shall not be deemed to
have terminated this Agreement for Good Reason unless: (i) Executive terminates
this Agreement no later than two (2) years following the initial existence of
one or more of the above referenced conditions; and (ii) Executive provides to
the Company a written notice of the existence of the above-referenced
condition(s) within ninety (90) days following the initial existence of such
condition(s) and the Company fails to remedy such condition(s) within 30 days
following the receipt of such notice.   Page 11 of 11



--------------------------------------------------------------------------------



 